

116 HR 5001 RH: Non-Judicial Foreclosure Debt Collection Clarification Act
U.S. House of Representatives
2020-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 523116th CONGRESS2d SessionH. R. 5001[Report No. 116–638]IN THE HOUSE OF REPRESENTATIVESNovember 8, 2019Mr. Clay introduced the following bill; which was referred to the Committee on Financial ServicesDecember 10, 2020Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printedStrike out all after the enacting clause and insert the part printed in italicFor text of introduced bill, see copy of bill as introduced on November 8, 2019A BILLTo amend the Fair Debt Collection Practices Act to clarify that the definition of a debt collector includes, in all cases, a person in a business the principal purpose of which is the enforcement of security interests.1.Short titleThis Act may be cited as the Non-Judicial Foreclosure Debt Collection Clarification Act.2.Enforcement of security interests Section 803(6) of the Fair Debt Collection Practices Act (15 U.S.C. 1692a(6)) is amended by striking For the purpose of section 808(6), such term also includes any person who uses any instrumentality of interstate commerce or the mails in any business the principal purpose of which is the enforcement of security interests.. December 10, 2020Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed